Case 4:10-cr-20388-LVP-MJH ECF No. 846 filed 06/26/20       PageID.12274     Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,
                                                     Criminal Case No. 10-20388
 v.                                                  Honorable Linda V. Parker

 TIMOTHY GRAYSON,

                Defendant.
 _________________________________/

        OPINION AND ORDER (1) DENYING WITHOUT PREJUDICE
      DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE & (2)
      DENYING DEFENDANT’S REQUEST FOR SENTENCE REDUCTION
                          (ECF NO. 821)

        On September 19, 2011, Defendant Timothy Grayson pleaded guilty pursuant

 to a Rule 11 Plea Agreement of (i) conspiracy to distribute and possession with the

 intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a) and 846 (“Count

 One”) and (ii) possession of a firearm in furtherance of a drug trafficking crime.

 (“Count Two”). (ECF No. 449 at Pg. ID 2070.) In his plea, Defendant admitted that

 he had been previously convicted of—among other things—maintaining a drug

 house. (Id. at Pg. ID 2076-77.) Based on this, the Government filed an information

 pursuant to 21 U.S.C. § 851, alleging that Defendant had been convicted of a prior

 felony drug offense and that conviction warranted a sentencing enhancement as to

 Count I. (Id. at Pg. ID 2077.) Though “[D]efendant specifically reserve[d] the right
Case 4:10-cr-20388-LVP-MJH ECF No. 846 filed 06/26/20         PageID.12275     Page 2 of 5




 to contest whether this conviction qualifies as a ‘felony drug offense,’ as defined by

 21 U.S.C. § 802(44),” the parties agreed that “[s]hould the court determine that

 [D]efendant’s conviction qualifies as a prior ‘felony drug offense,’ . . . the court

 must impose a sentence of imprisonment on Count One of at least [10] years and

 that term must run consecutively to the five year term of imprisonment to be

 imposed on Count Two.” (Id. (emphasis in original).)

       On January 17, 2012, the Court denied Defendant’s Motion to Quash 21 USC

 851 Enhancement/Strike Predicate Felony and sentenced Defendant to a term of

 imprisonment of 15 years. (ECF Nos. 506, 531 at Pg. ID 2568, 2595.) Defendant

 appealed the Court’s denial of his motion to quash and the Sixth Circuit

 subsequently affirmed, stating that “Grayson’s prior conviction for ‘maintaining a

 drug house’ under Michigan state law is a ‘prior felony drug offense’ under 21

 U.S.C. § 802(44) for purposes of enhancing his federal sentence.” United States v.

 Grayson, 731 F.3d 605, 606 (6th Cir. 2013).

       Presently before the Court is Defendant’s letter seeking “a sentence reduction

 under the broader sentence guidelines in the passing of the First Step Act [and] [f]or

 the extraordinary situation that happen[ed] to [him] at [his] sentence.” (ECF No.

 821 at Pg. ID 12125.) It appears that Defendant requests two alternative forms of

 relief: compassionate release in light of the novel coronavirus (“COVID-19”) or a




                                            2
Case 4:10-cr-20388-LVP-MJH ECF No. 846 filed 06/26/20         PageID.12276     Page 3 of 5




 sentence reduction pursuant to § 401 of the First Step Act (“FSA”). The

 Government opposes both forms of relief. (ECF No. 827.)

                                 Compassionate Release

       It is widely acknowledged, based on expert guidance, that there is a greater

 risk of COVID-19 infection for incarcerated individuals and a particular risk of

 serious outcomes for infected individuals who are 60 years of age or older or who

 have certain underlying medical conditions. Defendant, who does not allege to be

 60 years of age or older, claims to be at heightened risk of developing severe

 health complications if he contracts COVID-19 because he has “chronic asthma,

 obesity, [and] chronic sinus congestion, and [is] African-American.” (ECF No.

 836 at Pg. ID 12206.)

       A defendant may move for compassionate release under § 3582(c)(1)(A).

 Under the statute, a court may reduce a defendant’s term of imprisonment “after

 considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent they

 are applicable, if it finds that . . . extraordinary and compelling reasons warrant

 such a reduction . . . and that a reduction is consistent with applicable statements

 issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i). The

 defendant bears the burden of proving that “extraordinary and compelling reasons”

 exist to justify release under the statute. See United States v. Rodriguez, 896 F.2d

 1031, 1033 (6th Cir. 1990) (concluding that the burden of proving facts that could

                                            3
Case 4:10-cr-20388-LVP-MJH ECF No. 846 filed 06/26/20       PageID.12277     Page 4 of 5




 decrease a potential sentence fall upon the defendant); see also United States v.

 Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased

 punishment, he or she has the burden of showing that the circumstances warrant

 that decrease.”).

       In the present case, Defendant has not satisfied this burden. Defendant

 presents no evidence supporting his claim that he has chronic asthma or any other

 condition that places him at heightened risk of a severe outcome if he contracts

 COVID-19. For this reason, the Court finds it unnecessary to determine whether

 the factors in § 3553(a) support his release.

                        Sentence Reduction Pursuant to § 401

       Following the passage of the FSA, a defendant’s prior conviction must meet a

 new definition of “serious drug felony.” The Government agrees with Defendant’s

 contention that, “if he had been sentenced today,” “his prior conviction would no

 longer qualify as a ‘felony drug offense’ after the [FSA] and thus the minimum

 sentence for his conspiracy to distribute drug conviction would not have been

 enhanced to 10 years.” (ECF No. 827 at Pg. ID 12163.) But Defendant concedes

 that the FSA does not apply retroactively. (ECF No. 821 at Pg. ID 12126.)

       Section 401(c) states that the amendments “shall apply to any offense that was

 committed before the date of enactment of this Act [December 21, 2018], if a

 sentence for the offense has not been imposed as of such date of enactment.” First

                                           4
Case 4:10-cr-20388-LVP-MJH ECF No. 846 filed 06/26/20        PageID.12278    Page 5 of 5




 Step Act, § 401(c). Section 401 does not apply to Defendant because he was

 sentenced on January 17, 2012, prior to the FSA’s effective date. See United States

 v. Richardson, 948 F.3d 733, 749 (6th Cir. 2020) (citing United States v. Wiseman,

 932 F.3d 411, 417 (6th Cir. 2019)) (“We held that section 401’s ‘limited

 retroactivity’ does not apply to Wiseman ‘as he was sentenced prior to [the Act’s]

 effective date.’”). The Court, thus, cannot reduce Defendant’s sentence. See 18

 U.S.C. § 3582(c)(2).

       Accordingly,

       IT IS ORDERED that Defendant’s request for a sentence reduction (ECF

 No. 821) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s request for compassionate

 release (ECF No. 821) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

  Dated: June 26, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, June 26, 2020, by electronic and/or U.S.
  First Class mail.

                                                s/ R. Loury
                                                Case Manager


                                           5
